FORM 10-Q UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO . ARTISANAL BRANDS, INC. (formerly AMERICAN HOME FOOD PRODUCTS, INC). (Exact name of registrant as specified in its charter) New York 0-26112 41-1759882 (State of Jurisdiction) (Commission File Number) (IRS Employer I.D. No.) 483 Tenth Avenue New York, New York (Address of Principal Executive offices) (Zip Code) Registrant’s telephone number, including area code 212-871-3150 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to filing requirements for the past 90 days.Yesx No o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12-2 of the Exchange Act. Large accelerated filer. o Accelerated filer. o Non-accelerated filer. o (Do not check if smaller reporting company) Smaller reporting company. x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes oNo x The Company had 24,180,316 shares of its $.001 par value common stock and 6,419,160 shares of its $.001 par value preferred stock issued and outstanding on November 30, 2010. DOCUMENTS INCORPORATED BY REFERENCE Location in Form 10-Q Incorporated Document ARTISANAL BRANDS, INC. Index Page No. Part IFinancial Information Item 1. Financial Statements (Unaudited) Balance Sheets at November 30, 2010 and May 31, 2010 F-1 Statements of Operations for the three and six months Ended November 30, 2010 and November 30, 2009 F-2 Statements of Cash Flows for the six months Ended November 30, 2010 and November 30, 2009 F-3 Notes to Financial Statements F-4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 1 Item 3. Quantitative and Qualitative Disclosures About Market Risk 4 Item 4T. Controls and Procedures 4 Part IIOther Information Item 1. Legal Proceedings 5 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 5 Item 3. Defaults Upon Senior Securities 5 Item 4. Submission of Matters to a Vote of Security Holders 5 Item 5. Other Information 5 Item 6. Exhibits 5 ii Table of Contents PART I Page No. Item 1. Financial Information (Unaudited) Balance Sheets at November 30, 2010 and May 31, 2010 F-1 Statements of Operations for the three and six months ended November 30, 2010 and November 30, 2009 F-2 Statements of Cash Flows for the six months ended November 30, 2010 and November 30, 2009 F-3 Notes to Financial Statements F-4 iii Table of Contents ARTISANAL BRANDS, Inc. CONSOLIDATED BALANCE SHEETS ASSETS November 30, May 31, CURRENT ASSETS: (unaudited) Cash $ $ Accounts receivable, net Inventories Prepaid expenses and other current assets Total Current Assets FIXED ASSETS, net OTHER ASSETS INTANGIBLES - at cost, net Total Assets $ $ LIABILITIES AND SHAREHOLDERS' (DEFICIT)EQUITY CURRENT LIABILITIES: Accounts payable $ $ Note payable and current portion of long term debt Prepaid gift certificates and other deferred revenue Accrued expenses and other current liabilities Accrued payroll taxes Total Current Liabilities LONG TERM DEBT, net of current portion COMMITMENTS AND CONTINGENCY SHAREHOLDERS' (DEFICIT)EQUITY Preferred stock - $0.001 par value, 10,000,000 shares authorized, 6,419,160 and 6,419,160 shares issued and outstanding, respectively Common stock - $0.001 par value, 40,000,000 shares authorized 24,180,316 and 23,765,316 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total shareholders' (deficit)equity ) $ $ See notes to the consolidated financial statements F-1 Table of Contents ARTISANAL BRANDS, Inc. CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended Novmeber30, Six Months Ended November30, (Unaudited) (Unaudited) SALES $ COST OF GOODS SOLD GROSS PROFIT SELLING, GENERAL AND ADMINISTRATIVE DEPRECIATION AND AMORTIZATION LOSS FROM OPERATIONS BEFORE INCOME TAXES AND INTEREST ) OTHER INCOME( EXPENSES): Interest income (expense) and other income ) LOSS FROM OPERATIONS BEFORE INCOME TAXES ) INCOME TAXES - NET LOSS ) LESS PREFERRED STOCK DIVIDEND 0 ) 0 ) NET LOSS APPLICABLE TO COMMON SHARES $ ) $ ) $ ) $ ) LOSS APPLICABLE PER COMMON SHARE Basic ) Diluted ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING: basic diluted See notes to the consolidated financial statements F-2 Table of Contents ARTISANAL BRANDS, Inc. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months ended November30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and impairment of equipment Interest on loans as preferred stock - Amortization of intangibles Amortization of debt discount - Common stock issued for services Changes in assets and liabilities Accounts receivable ) ) Inventory ) Prepaid expenses and other assets ) Accounts payable Increase of other assets - Accrued expenses and other current liabilities ) NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of fixed assets ) ) NET CASH USED IN INVESTING ACTIVITIES: ) ) CASH FLOWS PROVIDED BY FINANCING ACTIVITIES: Decrease in notes payable Payment of long-term debt - ) Proceeds from Shareholder loan - NET CASH PROVIDED BY FINANCING ACTIVITIES NET INCREASE (DECREASE) IN CASH ) - CASH AT BEGINNING OF FISCAL YEAR - CASH AT END OF FISCAL YEAR $ $
